Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 1 of 6




                Exhibit A
                 Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 2 of 6




From: Quinn, Rebecca Jo (Law) <rquinn@law.nyc.gov>
Sent: Tuesday, July 14, 2020 9:48 AM
To: Coles, Anthony P. <anthony.coles@us.dlapiper.com>; Saint-Fort, Dominique (Law) <dosaint@law.nyc.gov>; Saleski,
Courtney <Courtney.Saleski@us.dlapiper.com>
Subject: RE: Repeal of section 50a of NYS Civil Rights Law

[EXTERNAL]

Thanks for the call in number.

In advance of our call we want you to know that we are inclined to agree to a delay, however we still need confirmation
from NYPD. In order to gauge the amount of time we think is appropriate for briefing, we’d like to review your papers.
Are you willing to send us a copy today?

Thank you,
Rebecca

Rebecca Quinn
Assistant Corporation Counsel
Labor & Employment Law Division
New York City Law Department
100 Church Street
New York, NY 10007
(w) 212-356-4382
(c) 646-357-0802
rquinn@law.nyc.gov


From: Quinn, Rebecca Jo (Law)
Sent: Tuesday, July 14, 2020 9:26 AM
To: 'Coles, Anthony P.'; Saint-Fort, Dominique (Law); Saleski, Courtney
Subject: RE: Repeal of section 50a of NYS Civil Rights Law

Good morning, sounds good. We will look out for the call in number.

From: Coles, Anthony P. [mailto:anthony.coles@dlapiper.com]
Sent: Tuesday, July 14, 2020 9:15 AM
To: Quinn, Rebecca Jo (Law); Saint-Fort, Dominique (Law); Saleski, Courtney
Subject: RE: Repeal of section 50a of NYS Civil Rights Law



                                                            1
                    Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 3 of 6
Rebecca, let’s have a check in call at 10:15 am– I can send around a call in # to make sure we are communicating
smoothly. OK --Tony

Anthony Coles
Partner
T +1 212.335.4844
F +1 212.884.8644
M +1 917.952.9567
E anthony.coles@us.dlapiper.com




DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
United States
www.dlapiper.com


From: Quinn, Rebecca Jo (Law) <rquinn@law.nyc.gov>
Sent: Monday, July 13, 2020 8:00 PM
To: Coles, Anthony P. <anthony.coles@us.dlapiper.com>; Saint-Fort, Dominique (Law) <dosaint@law.nyc.gov>
Subject: RE: Repeal of section 50a of NYS Civil Rights Law

[EXTERNAL]

Hi Tony, we don’t have an answer yet to your request that NYPD delay the release of records pending our discussions
regarding briefing. There are a few different decision-makers that need to coordinate. It does not appear that we will
have an answer tonight, but we will certainly get in touch as soon as we hear anything.

Thanks,
Rebecca


Rebecca Quinn
Assistant Corporation Counsel
Labor & Employment Law Division
New York City Law Department
100 Church Street
New York, NY 10007
(w) 212-356-4382
(c) 646-357-0802
rquinn@law.nyc.gov

From: Quinn, Rebecca Jo (Law)
Sent: Monday, July 13, 2020 5:16 PM
To: 'Coles, Anthony P.'; Saint-Fort, Dominique (Law)
Subject: RE: Repeal of section 50a of NYS Civil Rights Law

Hi Tony, We want to be clear that we did not yet agree that our clients wouldn’t release anything. We are reaching out
to them right now to confirm and will get back to you as soon as we can.

Thank you again for reaching out and we will be in touch shortly.

Rebecca
                                                             2
                    Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 4 of 6


Rebecca Quinn
Assistant Corporation Counsel
Labor & Employment Law Division
New York City Law Department
100 Church Street
New York, NY 10007
(w) 212-356-4382
(c) 646-357-0802
rquinn@law.nyc.gov




From: Coles, Anthony P. [mailto:anthony.coles@dlapiper.com]
Sent: Monday, July 13, 2020 5:09 PM
To: Saint-Fort, Dominique (Law)
Cc: Quinn, Rebecca Jo (Law)
Subject: FW: Repeal of section 50a of NYS Civil Rights Law

Thank you – I appreciate the follow up. I now have your correct address, and mis-addressed the below. Best, Tony

Anthony Coles
Partner
T +1 212.335.4844
F +1 212.884.8644
M +1 917.952.9567
E anthony.coles@us.dlapiper.com




DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
United States
www.dlapiper.com


From: Coles, Anthony P.
Sent: Monday, July 13, 2020 5:01 PM
To: rquinn@law.nyc.gov; dsaint-fort@law.nyc.gov
Cc: gpestana@law.nyc.gov; scushman@law.nyc.gov; Andrew C. Quinn - Quinn Law Firm (aquinn@quinnlawny.com)
<aquinn@quinnlawny.com>; Mike Murray <MMurray@NYCPBA.org>; Andrew C. Quinn - Quinn Law Firm
(aquinn@quinnlawny.com) <aquinn@quinnlawny.com>; Mike Murray <MMurray@NYCPBA.org>; Saleski, Courtney
<Courtney.Saleski@us.dlapiper.com>; jjohnson@law.nyc.gov
Subject: RE: Repeal of section 50a of NYS Civil Rights Law

Dominique and Rebecca:

Thank you for your follow up today on the above.

I look forward to discussing scheduling and any other matters related to a potential claim by
my clients, and also am confirming my understanding that, until we have a further
                                                          3
                    Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 5 of 6

communication, our clients will not commence action, and your client will not proceed with a
release.

We also are available to describe our specific concerns about post-50a repeal issues.

Respectfully, Tony
Anthony Coles
Partner
T +1 212.335.4844
F +1 212.884.8644
M +1 917.952.9567
E anthony.coles@us.dlapiper.com




DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
United States
www.dlapiper.com


From: Coles, Anthony P.
Sent: Monday, July 13, 2020 2:03 PM
To: jjohnson@law.nyc.gov
Cc: gpestana@law.nyc.gov; scushman@law.nyc.gov; Andrew C. Quinn - Quinn Law Firm (aquinn@quinnlawny.com)
<aquinn@quinnlawny.com>; Mike Murray <MMurray@NYCPBA.org>; Andrew C. Quinn - Quinn Law Firm
(aquinn@quinnlawny.com) <aquinn@quinnlawny.com>; Mike Murray <MMurray@NYCPBA.org>; Saleski, Courtney
<Courtney.Saleski@us.dlapiper.com>
Subject: Repeal of section 50a of NYS Civil Rights Law

Dear Corporation Counsel Johnson,

I am writing on behalf of the five city police associations, the two city firefighters associations
and the corrections officers association. As you know, each of these associations has expressed
concern about the city’s potential release of certain law enforcement files that should be
protected regardless of the repeal of section 50a. A number of them have had meetings with
their respective agencies to discuss their concerns.

The associations’ concerns raise substantial legal issues that may have to be resolved judicially
before any release. If that is the case, I would like to proceed in an orderly fashion to make sure
that the city has adequate notice of our concerns, as well as any legal filing that seeks
provisional relief, and that we try to work out briefing schedules, if necessary, during this
unusual time for the courts.

Please let me know of times that you may be available to discuss these issues today, or at your
earliest convenience.

                                                     4
                    Case 1:20-cv-05441-KPF Document 54-1 Filed 07/29/20 Page 6 of 6

Respectfully, Tony Coles


Anthony Coles
Partner
T +1 212.335.4844
F +1 212.884.8644
M +1 917.952.9567
E anthony.coles@us.dlapiper.com




DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
United States
www.dlapiper.com




The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.



The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                        5
